Citation Nr: 1011310	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  04-38 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
residuals of a shrapnel wound.

2.  Entitlement to service connection for a right hip 
disability, to include as secondary to a low back disability.

3.  Entitlement to service connection for a right leg 
disability, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In August 2006 and May 2009, the Board remanded these claims 
for additional development.  That development having been 
completed, the claims are now ready for appellate review.


FINDINGS OF FACT

1.  A low back disability is not causally or etiologically 
related to service and was not caused or aggravated by 
service-connected residuals of a shrapnel wound.

2.  A right hip disability is not causally or etiologically 
related to service and was not caused or aggravated by a 
service-connected disability.

3.  A right leg disability is not causally or etiologically 
related to service and was not caused or aggravated by a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability, including 
as secondary to service-connected residuals of a shrapnel 
wound is not established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.310 (2009).

2.  Service connection for a right hip disability, including 
as secondary to a service-connected disability is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.310 (2009).

3.  Service connection for a right leg disability, including 
as secondary to a service-connected disability is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the regional office.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
letters sent to the Veteran in October 2002, July 2003, and 
August 2003 that fully addressed the entire notice element 
and were sent prior to the initial regional office decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate his claims and of his and the VA's 
respective duties for obtaining evidence.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in March 2006, the regional 
office provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice 
requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In August 2006, the RO was directed to make attempts to 
obtain records from the 106th General Hospital in Yokohama, 
Japan.  Requests for records were made several times and 
negative responses were received in September 2006 and 
February 2008.  The Board finds that all reasonable efforts 
have been made and any additional attempts would be futile.  
The RO was also directed to obtain a medical opinion 
regarding whether any current low back, hip or leg disability 
is at least as likely as not aggravated by any of the 
Veteran's service-connected disabilities.  The Veteran was 
afforded a new VA examination in October 2009.  Based on the 
foregoing, the Board finds that the RO substantially complied 
with the mandates of the August 2006 and May 2009 Remands.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998)

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained service treatment records, VA outpatient treatment 
records, private treatment records and VA examinations and 
opinions pertinent to the issues on appeal.  Therefore, the 
available medical evidence and records have been obtained in 
order to make an adequate determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).
 
II.  Entitlement to Service Connection for a Low Back 
Disability, to Include as Secondary to Service-Connected 
Residuals of a Shrapnel Wound

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail 
on the issue of service connection on the merits, there must 
be (1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may be established when there is 
causation or aggravation of a Veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is seeking entitlement to service connection for 
a low back disability, to include as secondary to service-
connected residuals of a shrapnel wound.  He asserts he 
injured his back when he fell getting into a helicopter 
during service.  Additionally, the Veteran asserts his low 
back injury is a result of his service-connected residuals of 
a shrapnel wound.

Service treatment records were reviewed.  The Veteran's 
entrance examination from January 1967 did not note any spine 
or musculoskeletal abnormalities.  In March 1968, hospital 
records indicate the Veteran was treated for small, open, 
fragment wounds to the left shoulder and back, and he was 
discharged in April 1968.  The Veteran's discharge 
examination from April 1970 noted he was status post fragment 
wounds, left shoulder and back in March 1968, did not exist 
prior to entry (DNEPTE), not considered disabling (NCD).

On VA examination in 1971, he complained of back pain, 
however, the only time the area was specified, it was 
described as the upper back.  Post-service treatment records 
from years later indicate the Veteran has occasionally sought 
treatment for low back pain.  In February 1973 the Veteran 
was seen by a private physician for complaints of a backache 
that had been present for several weeks.  The physician 
stated that it appeared to be a myalgia involving the 
paravertebral muscles that was made worse by the Veteran's 
job.  The physician was unable to render an opinion as to its 
connection with the Veteran's military disability.  

In June 1985, the Veteran complained of low back pain, 
secondary to heavy lifting.  He was diagnosed with a strain.  
In September 2002, the Veteran was seen by a private 
physician for complaints of right sided low back pain.  
Examination of the back revealed it was not particularly 
tender but there was some limited range of motion.  An x-ray 
revealed degenerative disc disease L5-S1 associated 
osteoarthritic spur formation (aging process) and 
degenerative changes of the L5-1 apophyseal joints.

VA outpatient records also indicate numerous complaints of 
low back pain.  In March 2003, the Veteran complained of 
chronic back pain, and as recently as August 2008, the 
Veteran indicated that he still has low back pain but that he 
is able to deal with the pain.

The Veteran was afforded a VA examination in December 2006.  
The Veteran stated he used a cane and a lumbar corset.  
Physical examination revealed a slightly antalgic gait and a 
limited range of motion of the lumbar spine.  Straight leg 
raise was negative bilaterally.  X-rays of the lumbar spine 
showed severe degeneration of the L5-S1 disk with 
hypertrophic changes of the end plates.  The Veteran was 
diagnosed with degenerative disk disease lumbar spondylosis 
at the L5-S1 level producing low back pain.  The examiner 
opined that it is unlikely that the Veteran's shrapnel injury 
to his thoracic spine caused the progression of degenerative 
disk disease in his lumbar spine.  Additionally, the examiner 
opined that the Veteran's current back disability is more 
likely an isolated finding with unique etiology, and there 
was no evidence of a history of injury to his lumbar spine.

The Veteran was afforded an additional VA examination in 
October 2007.  It was noted that the Veteran was hit with 
shrapnel in 1968 which caused damage to his upper back, 
caused infection and involved debridement and antibiotics.  
Physical examination revealed tender healed wounds in the 
upper thoracic spine, no pain with range of motion, and a 
negative straight leg raise, bilaterally.  X-rays revealed 
degenerative arthritis, but no fracture.

The Veteran was afforded a more recent VA examination in 
October 2009.  The Veteran noted that his pain started due to 
a shrapnel injury he had to his upper thoracic spine, but he 
denied any specific injury to his lumbar spine.  Physical 
examination revealed nontender paraspinal musculature.  The 
Veteran had a limited range of motion, pain upon movement, 
and a negative straight leg raise.  X-rays revealed a 
significant loss of disk height with end plate changes, as 
well as anterior osteophyte formation at the L5-S1 level.  
The Veteran was diagnosed with degenerative disk disease at 
L5-S1, severe.  The examiner noted that the Veteran did have 
complaints of back pain in 1971, saw a physician in 1973, and 
that both of the diagnoses were consistent with lumbar strain 
or myalgias in his lumbar musculature, with reports of a 
normal x-ray.  The examiner stated that the Veteran's current 
diagnosis is consistent with a degenerative process in the 
lumbar spine, as evidenced in x-rays.  Furthermore, the 
Veteran's cervical spine arthritis does not relate to his 
degenerative changes in the lumbar spine and the Veteran's 
lumbar spine was not injured with the shrapnel injury.  Based 
on all of the foregoing reasons, the examiner opined that the 
Veteran's current lumbar spine disability is not caused by, 
or the result of his current service-connected injuries.  
There are no medical opinions to the contrary of record.

The Board finds that service connection for a low back 
disability is not warranted.  In reaching this conclusion, 
the Board considered the Veteran's arguments in support of 
his assertions that he suffers from low back pain and that 
this condition is related to his service and service-
connected disabilities.  The Board notes that the Veteran is 
competent to give evidence about what he experiences; for 
example, he is competent to discuss current pain and other 
experienced symptoms.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  

However, even if the Veteran's statements are construed as 
alleging continuity of symptoms since active service, the 
Veteran's opinion alone cannot create the link between his 
current symptoms, his service, and other service-connected 
disabilities.  Where the determinative issue requires a 
medical diagnosis or etiological opinion, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In sum, the Board acknowledges that the Veteran suffered an 
injury during service and that he currently has a low back 
disability.  However, because of the negative medical 
opinions and the absence of a medical nexus between his low 
back disability, and his service or service-connected 
disabilities, the Board finds that the evidence is against a 
grant of service connection for a low back disability.  A low 
back disability is not causally or etiologically related to 
service and was not caused or aggravated by service-connected 
residuals of a shrapnel wound.  Service connection for a low 
back disability, including as secondary to service-connected 
residuals of a shrapnel wound is not established.  

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  See 38 U.S.C.A. § 
5107(b).

III.  Entitlement to Service Connection for a Right Hip and 
Right Leg Disability, to Include as Secondary to a Low Back 
Disability

As stated previously, under the relevant laws and 
regulations, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Generally, in order to prevail on the issue of 
service connection on the merits, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Secondary service connection may be established when there is 
causation or aggravation of a Veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran asserts that he has a right leg and right hip 
injury that are a result of his low back disability.

Service treatment records were reviewed.  The Veteran's 
entrance examination from January 1967 noted identifying 
scars on the Veteran's right hip.  In March 1968, hospital 
records indicate the Veteran was treatment for small, open, 
fragment wounds to the left shoulder and back, and he was 
discharged in April 1968.  The Veteran stated that while in 
the hospital his hips and legs became swollen; however, there 
is no record of complaints or treatment of the right hip or 
right leg during service.  The Veteran's discharge 
examination from April 1970 noted he was status post fragment 
wounds, left shoulder and back in March 1968, did not exist 
prior to entry (DNEPTE), not considered disabling (NCD).  A 
scar was also noted on the Veteran's right hip.

VA outpatient records indicate the Veteran has complained of 
right leg and hip pain on several occasions.  In June 2003, 
the Veteran indicated he had right leg radiculopathy at 
times.  In October 2007, the Veteran complained of hip and 
knee pain and stated he was in a car accident.  In August 
2008, the Veteran complained of pain in his hip but denied 
any weakness, numbness or tingling.  Examination revealed a 
full range of motion without pain.

The Veteran was afforded a VA examination in December 2006.  
The Veteran stated he had occasional leg pain during service 
but was unable to describe any specific injuries to his leg 
during service.  He stated he has pain in his right hip and 
thigh and that his symptoms limit his ability to bend over, 
lift, walk and ride in a car.  The Veteran's gait was 
antalgic, favoring the right side.  The Veteran's range of 
motion of the hip and right knee was not painful.  X-ray of 
the right knee showed no evidence of degeneration or 
malalignment.  An x-ray of the right tibia also showed no 
evidence of fracture, occult pathology or malalignment.  The 
Veteran was diagnosed with a low back disability that 
produced right hip pain.  

The Veteran was afforded a more recent VA examination in 
December 2009.  The Veteran reported pain that radiates from 
his lower back to his right leg and that he has some weakness 
in the right leg.  He stated that his right hip began hurting 
him in the 1970's, but denied any injury to the hip.  The 
Veteran reported that his hip pain occurs primarily when his 
back is flaring up.  Examination revealed a 5/5 strength of 
the Veteran's hip flexors, quads, hamstrings, tibialis 
anterior, and gastrocsoleus.  He was fully sensate to light 
touch in the L2-S1 dermatomal distributions bilaterally.  The 
Veteran had absent but symmetric reflexes of his patellar and 
Achilles tendons and had a mildly positive Stinchfield.  X-
rays of the right hip revealed a well-maintained joint space 
and compared with the x-ray from 2006, it was similar in 
appearance with no interval changes.  The Veteran was 
diagnosed with a degenerative disk disease with history of 
radiculitis to the right lower extremity.  The examiner 
stated that the Veteran's hip and leg pain seem to be in 
relation to his back pain, as the pain into his right leg is 
present and worsened when he is having worsening of his back 
pain.  According to the examiner, this history is more 
consistent with a radiculitis rather than separate diagnoses 
for his hip and leg.  The examiner opined that primarily all 
of the Veteran's complaints in his right lower extremity are 
secondary to his back.

The Board finds that based on the evidence of record, the 
Veteran's right hip and right leg disabilities are related to 
his low back disability.  However, as service connection has 
not been established for his low back disability, there 
exists no basis for a grant of service connection for a right 
hip and leg disability as secondary to a low back disability.

The Board finds that service connection for a right hip and 
right leg disability is not warranted.  In reaching this 
conclusion, the Board considered the Veteran's arguments in 
support of his assertions that he suffers from right hip and 
right leg pain and that these conditions are related to his 
service and his service-connected disabilities.  The Board 
notes that the Veteran is competent to give evidence about 
what he experiences; for example, he is competent to discuss 
current pain and other experienced symptoms.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir 2006).  

However, even if the Veteran's statements are construed as 
alleging continuity of symptoms since active service, the 
Veteran's opinion alone cannot create the link between his 
current symptoms and other service-connected disabilities.  
Where the determinative issue requires a medical diagnosis or 
etiological opinion, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the Board acknowledges that the Veteran has a 
current right hip and right leg disability; however, the 
evidence fails to demonstrate that a right leg or right hip 
disability was incurred in, or aggravated by, active service, 
or that a right hip or right leg disability is proximately 
due to, or aggravated by, a service-connected disability.  As 
the preponderance of the evidence is against the claims, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected residuals of a 
shrapnel wound is denied.

Entitlement to service connection for a right hip disability, 
to include as secondary to a low back disability is denied.

Entitlement to service connection for a right leg disability, 
to include as secondary to a low back disability is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


